                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    UNITED STATES OF AMERICA,                        §
                                                     §
         Plaintiff,                                  §
                                                     §
    v.                                               §     CIVIL CAUSE NO EP-21-CV-173-KC
                                                     §
    STATE OF TEXAS AND GREG                          §
    ABBOTT, in his official capacity as              §
    Governor of the State of Texas,                  §
                                                     §
         Defendants.                                 §

                                               ORDER
            On this day, the Court considered motions for admission pro hac vice filed by Eric

Rassbach and Lori Windham. Pursuant to this Court’s January 6, 2014, Order regarding Pro Hac

Vice Fees, if an attorney not admitted to the bar of this Court who has previously appeared

before this Court pro hac vice “wishes to practice in this Court in subsequent matters, then the

full and complete admissions requirements as set forth in Local Court Rule AT-1 must be met.”1

            The Court’s records reflect that the above-named attorneys have both appeared pro hac

vice before this Court in a prior case. Accordingly, to appear in this case, they must comply

fully with the admissions requirements set forth in Local Court Rule AT-1.

            It is therefore ORDERED that the Motions, ECF Nos. 26, 27, are GRANTED in part.

Attorneys Rassbach and Windham shall apply for admission to practice before the United States

District Court for the Western District of Texas on or before September 22, 2021, and

diligently pursue such application until they are either admitted to practice before this Court or

denied admission. Failure to apply and pursue admission will result in removal from the case.


1
 The Court’s Order re: Pro Hac Vice Fees may be found at https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/District/Order%20Regarding%20Pro%20Hac%20Vice%20Fees.pdf. Local
Court Rule AT-1 may be found at https://www.txwd.uscourts.gov/court-information/lcr-attorney-rules/index.html.
In the interim, the above-named attorneys may appear pro hac vice until they are either admitted

to practice before this Court, denied admission, or removed for failure to comply with this Order.

       SO ORDERED.

       SIGNED on this 11th day of August, 2021.




                                     KATHLEEN CARDONE
                                     UNITED STATES DISTRICT JUDGE




                                                2
